DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 5/29/2020. Claims 1-20 are presently pending and are presented for examination.

Claim Objections
Claims 1, 4, 18, and 20 are objected to because of the following informalities:  
Claim 1 currently states: “…receiving engine status information…” to which the Examiner recommends updating to “…receiving an engine status information…” to prevent later instances of “…engine status information…” as being misinterpreted as lacking antecedent basis.  
Claim 1 currently states: “…for each respective engine…regarding an operational status the respective engine…” to which the Examiner recommends updating to “…regarding an operational status of each  respective engine…” to overcome grammatical errors.
Claim 1 currently states: “…for each respective engine…operational fitness of the respective engine…” to which the Examiner recommends updating to “…operational fitness of each  respective engine…” to overcome grammatical errors.
Claim 1 currently states: “…for each respective engine…current operational state of the respective engine…” to which the Examiner recommends updating to “…current operational state of each  respective engine…” to overcome grammatical errors.
Claim 4 currently states: “…equal to a predetermined optimal engine health score…the optimal engine health score…” to which the Examiner recommends updating to “…equal to a predetermined optimal engine health score…the predetermined optimal engine health score…” for consistency among terms.
Claim 18 appears to be structured as an independent claim and the Examiner wants to verify that the Applicant intends the claim to actually be dependent upon claim 1.
Claim 20 appears to be structured as an independent claim and the Examiner wants to verify that the Applicant intends the claim to actually be dependent upon claim 18.
Appropriate correction is required.

Claim Interpretation
Claim 19 is to be interpreted according to the following example:
engine A health score = HS(A)
engine B health score = HS(B)
engine C health score = HS(C)
PEC transmits an action signal to engine B according to not only HS(B) but also HS(A) and/or HS(C)
This interpretation corresponds to [0013] and [0018] of the publication of the instant application, US-2021/0371132.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "…the current operational state…" in the limitation starting “…assigning an engine status identifier…”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “…a plurality of engines of a vehicle…” and claim 18 recites the limitation “…a plurality of engines of a vehicle…a portion of the method of claim 1…” and then later in claim 18 recites “…the plurality of engines…” which is unclear if the “…a plurality of engines…” introduced in claim 18 is distinct from those already disclosed in claim 1.
Claims 2-17 and 19-20 are also rejected since the claims are dependent on a previously rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pilon et al. (US-2019/0128780; hereinafter Pilon) in view of Bel (US-2018/0273196).
Regarding claim 1, Pilon discloses a method (see Pilon at least Abs) … comprising: 
for each respective engine of the plurality of engines: 
receiving engine status information regarding an operational status the respective engine (see Pilon at least [0015], [0018]-[0019], and [0028] which describes the indication of a parameter associated with a respective engine); 
assigning an engine health score that quantifies an operational fitness of the respective engine, based, at least in part, on the engine status information (see Pilon at least [0037]-[0038] which applies Boolean logic to an engine parameter, such as a score of 1 or 0, according to the operability of the respective engine); and 
assigning an engine status identifier that at least partially represents the current operational state of the respective engine based, at least in part, on the engine status information (see Pilon at least [0015] and [0037] which describes representations of an engine status); 
… 
…
wherein the comparing the operational fitness of the two or more engines includes comparing the engine health scores (see Pilon at least [0020] where a score of 1 or 0, representative of “an engine health score” is compared against acceptable values for parameters)…
However, Pilon does not explicitly disclose the following:
…a method of regulating the operation of a plurality of engines of a vehicle…
…comparing the operational fitness of two or more engines of the plurality of engines based, at least in part, on the engine health scores of each of the two or more engines…
…modulating an operational configuration of one or more engines of the plurality of engines based, at least in part, on the comparing the operational fitness of the two or more engines…
…comparing the engine health scores of each of the two or more engines…
Bel, in the same field of endeavor, teaches the following:
…a method of regulating the operation of a plurality of engines of a vehicle (see Bel at least Abs)…
…comparing the operational fitness of two or more engines of the plurality of engines based, at least in part, on the engine health scores of each of the two or more engines (see Bel at least [0024]-[0026] and [0045] where an anomaly representative of a detrimental condition experienced by an engine may be assigned a numerical severity, functioning as an “engine health score”; the engine experiencing said anomaly is compared against other engines aboard an aircraft)…
…modulating an operational configuration of one or more engines of the plurality of engines based, at least in part, on the comparing the operational fitness of the two or more engines (see Bel at least [0045]-[0047] and [0051] where engines experiencing anomalies are compared to other engines aboard an aircraft, and engine shutdowns are performed according to the comparison(s))…
…comparing the engine health scores of each of the two or more engines (see Bel at least [0024]-[0026] and [0045] where an anomaly representative of a detrimental condition experienced by an engine may be assigned a numerical severity, functioning as an “engine health score”; the engine experiencing said anomaly is compared against other engines aboard an aircraft)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft monitoring as disclosed by Pilon with controls based upon observed conditions such as taught by Bel to protect the integrity of one or more engines against harmful anomalies that may occur during any phase of aircraft operation (see Bel at least [0004]).
Regarding claim 2, Pilon in view of Bel teach the method of claim 1, wherein the method is performed, at least in part, by an automated process (see Bel at least [0019]-[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of engine modulation as taught by Pilon in view of Bel with the capability of automation such as taught by Bel to adjust engine output(s) instantaneously for the benefit of not prolonging any potential engine damage (see Bel at least [0004]-[0006]).
Regarding claim 3, Pilon in view of Bel teach the method of claim 1, wherein the receiving the engine status information includes receiving a sensor data signal that is generated by an engine sensor that is configured to detect an operational characteristic of the respective engine (see Pilon at least [0017]-[0019]); wherein the sensor data signal at least partially characterizes the operational characteristic of the respective engine (see Pilon at least [0017]-[0019]).
Regarding claim 17, Pilon in view of Bel teach the method of claim 1, wherein the modulating the operational configuration of the one or more engines includes: 
generating at least one engine action signal for controlling the operation of the one or more engines (see Pilon at least [0016] where the CPU of each engine adjusts operation according to values of parameters which have been measured via sensors); and 
transmitting the at least one engine action signal to a corresponding at least one electronic engine controller (EEC) that controls the operation of a respective engine of the plurality of engines (see Bel at least [0045]-[0047] and [0051] where interface device 6 sends control signals to control units for appropriate control actions of engines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modulation of the operational configuration of one or more engines such as taught by Pilon in view of Bel with the transmission of action signals such as taught by Bel to activate a protection mode for an engine if suitable, thus preventing potential damage and extensive repair operations (see Bel at least [0004]).
Regarding claim 18, Pilon in view of Bel teach a vehicle propulsion control system for controlling the operation of a plurality of engines of a vehicle (see Pilon at least Abs and [0005]), the vehicle propulsion control system comprising: 
a propulsion executive controller (PEC) configured to execute at least a portion of the method of claim 1 (see Bel at least [0017] and [0032] where interface device 6 coordinates the control of engines by way of their respective control units); and 
a plurality of electronic engine controllers (EECs) such that each EEC of the plurality of EECs controls the operation of a respective engine of the plurality of engines (see Pilon at least [0014] CPU 10 and 20 controlling engine 1 and 2); 
wherein the PEC is configured to generate and transmit an engine action signal for controlling the operation of the one or more respective engines to each EEC (see Bel at least [0017] and [0028]-[0032] where interface device 6 coordinates the control of engines by way of their respective control units, according to a detected anomaly) based, at least in part, on the respective engine health scores of two or more engines of the plurality of engines (see Pilon at least [0037]-[0038] which provides an engine health score according to detected information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vehicle propulsion control system as taught by Pilon in view of Bel with a propulsion executive controller (PEC) such as taught by Bel to manage the overall flight and provide collaborative function between the individual engine controllers (see Bel at least [0003]-[0006]). 
Regarding claim 19, Pilon in view of Bel teach the vehicle propulsion control system of claim 18, wherein the PEC is configured to transmit a respective engine action signal to a respective EEC of the plurality of EECs (see Bel at least [0017] and [0028]-[0032] where interface device 6 coordinates the control of engines by way of their respective control units, according to a detected anomaly) based, at least in part, on the engine health score of a particular engine of the plurality of engines that is not controlled by the respective EEC (see Bel at least [0035]-[0037] where interface device 6 sends a signal to a second engine according to information regarding a first engine experiencing an anomaly). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vehicle propulsion control system as taught by Pilon in view of Bel with a propulsion executive controller (PEC) that controls signal transmission according to more than one engine health score such as taught by Bel to manage the overall flight and provide collaborative function between the individual engine controllers, so that only one engine may be shut down at a time (see Bel at least [0003]-[0006]).
Regarding claim 20, Pilon in view of Bel teach an aircraft (see Pilon at least Abs and [0014]), comprising: 
a plurality of engines (see Pilon at least [0054]); and 
the vehicle propulsion control system of claim 18 (see Pilon at least [0014] and [0037]-[0038] in addition to Bel at least [0017] and [0028]-[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the aircraft as taught by Pilon in view of Bel with the vehicle propulsion control system of claim 18 as taught by Pilon in view of Bel to allow for emergency shutdown of an engine to prevent further damage to said engine (see Bel at least [0002]-[0006]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pilon in view of Bel as applied to claim 1 above, and further in view of Detor et al. (US-2019/0003954; hereinafter Detor).
Regarding claim 4, Pilon in view of Bel teach the method of claim 1, wherein the engine health score of each respective engine is a one-dimensional numerical quantity that is equal to a predetermined optimal engine health score when the respective engine is fully functional (see Pilon at least [0020] which describes values indicative of parameters that may affect an engine (“degraded performance conditions”) compared against predetermined acceptable values); and wherein the assigning the engine health score includes: 
determining an engine health penalty corresponding to one or more degraded performance conditions of the respective engine (see Pilon at least [0020]-[0034] which details parameters that may affect an engine (“degraded performance conditions”) and the corresponding numerical Boolean signals (“engine health penalty”) assigned to the parameter); and 
producing the engine health score based, at least in part, on the engine health penalty (see Pilon at least [0020] and [0028]-[0030] where Boolean signals, such as a value of 1, represent health penalties associated with a detrimental parameter)…
However, while Pilon discloses …a predetermined optimal engine health score… neither Pilon nor Bel explicitly disclose or teach the following:
…the engine health score of each respective engine is a one-dimensional numerical quantity that is equal to a predetermined optimal engine health score when the respective engine is fully functional…
…producing the engine health score based, at least in part, on the engine health penalty and the optimal engine health score…
Detor, in the same field of endeavor, teaches the following:
…the engine health score of each respective engine is a one-dimensional numerical quantity that is equal to a predetermined optimal engine health score when the respective engine is fully functional (see Detor at least [0045] which details a numerical value, such as 7 out of 10, to represent a health score, with the value of 10 serving as a “predetermined optimal engine health score”)…
…producing the engine health score based, at least in part, on the engine health penalty and the optimal engine health score (see Detor at least [0045] where a numerical value of 7 out of 10 represents a health penalty in relation to a “predetermined optimal engine health score”)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine health score determination as taught by Pilon in view of Bel with a predetermined optimal engine health score such as taught by Detor to accurately assign a health score for an engine according to an established healthy profile, such as referencing test conditions against an isolated control variable (see Detor at least [0045]).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pilon in view of Bel and Detor as applied to claim 4 above, and further in view of Jacobs et al. (US-2020/0149472; hereinafter Jacobs).
Regarding claim 5, Pilon in view of Bel and Detor teach the method of claim 4, wherein the determining the engine health penalty includes: 
identifying the one or more degraded performance conditions from among a listing of a plurality of predefined degraded performance conditions based on a sensor data signal from an engine sensor associated with the respective engine (see Pilon at least [0020]-[0026]); 
determining a respective penalty component associated with each of the one or more degraded performance conditions (see Pilon at least [0020]-[0030] where Boolean signals represent a “penalty component” of 1 or 0 according to detected parameters); and 
…
However, neither Pilon nor Bel nor Detor explicitly disclose or teach the following:
…producing the engine health penalty by summing the respective penalty components associated with each of the one or more degraded performance conditions.
Jacobs, in the same field of endeavor, teaches the following:
…producing the engine health penalty by summing the respective penalty components associated with each of the one or more degraded performance conditions (see Jacobs at least [0028]-[0029] where nodes configured as sensors may detect operating parameters associated with a turbine engine, used to determine engine health data which may consist of a sum of variables to represent an engine health penalty).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine health score as taught by Pilon in view of Bel and Detor with an engine health penalty such as taught by Jacobs for the sake of comparison, where inconsistencies, in the form of an engine health penalty, may result in control actions to resolve the sensed issue (see Jacobs at least [0004]).
Regarding claim 6, Pilon in view of Bel, Detor, and Jacobs teach the method of claim 5, wherein the listing of the plurality of predefined degraded performance conditions includes a listing of the respective penalty components associated with each of the plurality of predefined degraded performance conditions (see Bel at least [0024] where a numerical representation of an anomaly is associated with each anomaly); and wherein the determining the respective penalty components includes identifying the respective penalty components from the listing of the plurality of predefined degraded performance conditions (see Pilon at least [0020]-[0034] where a value may be identified that indicates a leak or short-circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the predefined degraded performance conditions such as taught by Pilon in view of Bel, Detor, and Jacobs with penalty components corresponding to the predefined degraded performance conditions such as taught by Bel to allow for a ranking of detected anomalies, so that corrective actions may be executed appropriately (see Bel at least [0045]-[0047]).
Regarding claim 7, Pilon in view of Bel, Detor, and Jacobs teach the method of claim 5, wherein the listing of the plurality of predefined degraded performance conditions includes a plurality of degraded performance categories (see Pilon at least [0020]-[0026] where parameters detected fall into categories, such as the parameter of liquid leak in the category of the fuel or hydraulic circuit, the parameter of temperature in the category of pneumatic generation circuit, and so on); wherein each degraded performance category of the plurality of degraded performance categories includes a respective subset of the plurality of predefined degraded performance conditions (see Pilon at least [0020]-[0026] category=fuel circuit, condition=flow rate, subset=leak;  category=power circuit, condition=voltage measurement, subset=short circuit;  etc.); and wherein the respective penalty component associated with each respective predefined degraded performance condition is based, at least in part, on the identity of the degraded performance category of the plurality of degraded performance categories that includes the respective predefined degraded performance condition (see Pilon at least [0020]-[0026]).
Regarding claim 8, Pilon in view of Bel, Detor, and Jacobs teach the method of claim 7, wherein the respective penalty component associated with each respective predefined degraded performance condition within a given degraded performance category of the plurality of degraded performance categories (see Pilon at least [0020]-[0026] where parameters detected fall into categories, such as the parameter of liquid leak in the category of the fuel or hydraulic circuit, the parameter of temperature in the category of pneumatic generation circuit, and so on) is one or both of: 
(i) a number that is specific to the given degraded performance category (see Pilon at least [0020]-[0034] where parameters detected fall into categories, and may also be assigned numerical values that are specific to said parameters); and
(ii) a number within a range of numbers that is specific to the given degraded performance category.
Regarding claim 9, Pilon in view of Bel, Detor, and Jacobs teach the method of claim 5, wherein the respective penalty component associated with each respective predefined degraded performance condition is based, at least in part, on a severity of the respective predefined degraded performance condition (see Bel at least [0024]-[0026] where an anomaly is rated high or low depending on its severity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the penalty component such as taught by Pilon in view of Bel, Detor, and Jacobs with a predefined degraded performance condition that is based on a severity such as taught by Bel so that corrective actions may be executed appropriately, and not every time a sensor detects a penalty component (see Bel at least [0045]-[0047]).

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pilon in view of Bel as applied to claim 1 above, and further in view of San Miguel et al. (US-2020/0258324; hereinafter San Miguel).
Regarding claim 10, Pilon in view of Bel teach the method of claim 1, wherein the assigning the engine status identifier includes identifying the current operational state of the respective engine from among a listing of a plurality of predefined operational states (see Pilon at least [0015] and [0037] where an operational state is indicated as either functioning or malfunctioning) that includes one or more of: 
(i) an inactive state, in which the respective engine is shut down (see Pilon at least [0015] and [0037] where an operational state is indicated as being inactive upon the detection of a loss of power, represented by a Boolean logic signal of 1); 
(ii) an operative state, in which the respective engine is operating to produce thrust (see Pilon at least [0015] and [0037] where an operational state is indicated as normal functioning and producing a desired amount of power, represented by a Boolean logic signal of 0); 
(iii) a startup state, in which the respective engine is transitioning from the inactive state toward the operative state; 
(iv) a shutoff state, in which the respective engine is transitioning from the operative state toward the inactive state; and 
(v) a non-operational state, in which the respective engine cannot be transitioned to the operative state; 
…a given engine of the plurality of engines (see Pilon at least [0018]-[0020])…
However, neither Pilon nor Bel explicitly disclose or teach the following:
wherein a given engine … is in the non-operational state when the engine health score of the given engine is below a threshold operational engine health score.
San Miguel, in the same field of endeavor, teaches the following:
wherein a given engine … is in the non-operational state when the engine health score of the given engine is below a threshold operational engine health score (see San Miguel at least [0045] and [0063]-[0066] which utilizes sensor data (such as engine data) to determine a value, said value then compared to a threshold; said value being below a predetermined threshold represents an “off” condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine operational state representation as taught by Pilon in view of Bel with a threshold such as taught by San Miguel to accurately and consistently determine a condition of a vehicle (see San Miguel at least [0005], [0045], and [0063]).
Regarding claim 11, Pilon in view of Bel and San Miguel teach the method of claim 10, wherein the comparing the operational fitness of the two or more engines (see Bel at least [0045] where engines experiencing anomalies observed by sensors are compared amongst other engines with anomalies) includes identifying an operative subset of engines of the plurality of engines such that the engine health score of each engine (see Pilon at least [0037]-[0038] where engines are assigned a health score, such as operative or inoperative) of the operative subset of engines is equal to or greater than the threshold operational engine health score (see San Miguel at least [0045] and [0063]-[0066] which analyzes sensor data values against a threshold, and categorizes said sensor data (such as engine data) accordingly; categories representative of “vehicle working” and “vehicle is off”); and wherein the identifying the operative subset of engines includes: 
receiving, from a vehicle control director, a commanded thrust output signal corresponding to a commanded total thrust output magnitude to be produced by the plurality of engines (see Pilon at least [0038] which describes the comparison of a commanded thrust versus an actual thrust); and 
determining a number of engines to be included in the operative subset of engines based, at least in part, on the commanded thrust output signal (see Pilon at least [0038] which describes the comparison of a commanded thrust versus an actual thrust, and upon determining an actual thrust, determining a representation of the engine’s functional capabilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method as taught by Pilon in view of Bel and San Miguel with a comparison of operational fitness of engines such as taught by Bel to allow for the shutdown of a malfunctioning engine while maintaining a current operation with another engine(s) that exhibits better operational fitness qualities (see Bel at least [0004]-[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method as taught by Pilon in view of Bel and San Miguel with a threshold operational engine health score such as taught by San Miguel to accurately and consistently determine a condition of a vehicle (see San Miguel at least [0005], [0045], and [0063]).
Regarding claim 12, Pilon in view of Bel and San Miguel teach the method of claim 11, wherein the determining the number of engines to be included in the operative subset of engines includes determining a minimum number of engines that are required to collectively produce the commanded total thrust output magnitude (see Bel at least [0005] where one engine at minimum is required to produce enough thrust for an aircraft to make an emergency landing; a commanded total thrust output magnitude here being set to an amount required to make said emergency landing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the operative subset of engines such as taught by Pilon in view of Bel and San Miguel with minimum requirement for producing adequate thrust such as taught by Bel to ensure the overall safety of the aircraft to perform emergency procedures if required (see Bel at least [0005]).
Regarding claim 13, Pilon in view of Bel and San Miguel teach the method of claim 11, wherein the modulating the operational configuration of the one or more engines includes, for each engine of the operative subset of engines not presently in the operative state, transitioning the engine to the operative state (see San Miguel at least [0045] and [0063]-[0066] where an engine’s characteristics may designate the engine to a certain subset (“vehicle working” or “vehicle is off”), but other variables may influence a different categorization of the engine’s characteristics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the subsets such as taught by Pilon in view of Bel and San Miguel with an operative state transition such as taught by San Miguel to more accurately determine a condition of a vehicle (see San Miguel at least [0005], [0045], and [0063]).
Regarding claim 14, Pilon in view of Bel and San Miguel teach the method of claim 11, wherein the modulating the operational configuration of the one or more engines includes adjusting a respective thrust output of one or more engines in the operative subset of engines such that the total thrust output of the operative subset of engines is at least substantially equal to the commanded total thrust output magnitude (see Pilon at least [0037]-[0038] where an engine not suffering from any power losses (an engine classified in the “operative subset”) is capable of producing a desired thrust).
Regarding claim 15, Pilon in view of Bel and San Miguel teach the method of claim 14, wherein the adjusting the respective thrust output of each engine includes adjusting such that the respective thrust output of each respective engine is based, at least in part, on the engine health score of the respective engine (see Pilon at least [0037]-[0038] where an engine not suffering from any power losses (an engine classified in the “operative subset”) with an engine health score representing functional power qualities, is capable of producing a desired thrust).
Regarding claim 16, Pilon in view of Bel and San Miguel teach the method of claim 10, wherein the comparing the operational fitness of the two or more engines (see Bel at least [0045] where engine experiencing anomalies observed by sensors are compared amongst other engines with anomalies) includes identifying a non-operational subset of engines of the plurality of engines such that the engine health score of each engine (see Pilon at least [0037]-[0038] where engine are assigned a health score, such as operative or inoperative) of the non-operational subset of engines is less than the threshold operational engine health score (see San Miguel at least [0045] and [0063]-[0066] which analyzes sensor data values against a threshold, and categorizes said sensor data (such as engine data) accordingly; categories representative of “vehicle working” and “vehicle is off”); and wherein the modulating the operational configuration of the one or more engines includes, for each engine of the non-operational subset of engines that is in one or both of the startup state and the operative state, transitioning the engine to one or both of the shutoff state and the inactive state (see San Miguel at least [0045] and [0063]-[0066] where an engine’s characteristics may designate the engine to a certain subset (“vehicle working” or “vehicle is off”), but other variables may influence a different categorization of the engine’s characteristics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method as taught by Pilon in view of Bel and San Miguel with a comparison of operational fitness of engines such as taught by Bel to allow for the shutdown of a malfunctioning engine while maintaining a current operation with another engine(s) that exhibits better operational fitness qualities (see Bel at least [0004]-[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the subsets such as taught by Pilon in view of Bel and San Miguel with an operative state transition such as taught by San Miguel to more accurately determine a condition of a vehicle (see San Miguel at least [0005], [0045], and [0063]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Adibhatla (US-2018/0297718) teaches the generation of alerts when an engine health score is below a designated threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/21/2022